                                         Case 4:19-cv-01424-YGR Document 106 Filed 03/13/20 Page 1 of 2




                                   1                                   UNITED STATES DISTRICT COURT

                                   2                                  NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4     THE VINEYARD HOUSE, LLC.,                         Case No. 4:19-cv-01424-YGR
                                                         Plaintiff,                        CONSOLIDATED CASE
                                   5
                                                  v.                                       ORDER GRANTING IN PART AND DENYING
                                   6                                                       IN PART STIPULATION RE: SCHEDULING,
                                                                                           AND CONTINUING TRIAL TO MAY 4, 2020
                                   7     CONSTELLATION BRANDS U.S.
                                         OPERATIONS, INC.,                                 Re: Dkt. No. 101
                                   8                     Defendant.
                                   9

                                  10
                                         CONSTELLATION BRANDS U.S.
                                  11     OPERATIONS, INC.,
                                                         Plaintiff,
                                  12
Northern District of California
 United States District Court




                                                  v.
                                  13

                                  14     THE VINEYARD HOUSE, LLC,
                                                         Defendant.
                                  15

                                  16

                                  17          The Court issued an order applicable to all civil cases regarding the recent coronavirus

                                  18   disease (COVID-19) outbreak. (Dkt. No. 102.) In that order, the Court continued all civil trials,

                                  19   and stated that the Court would contact parties regarding rescheduling, and that the order would be

                                  20   in effect until, at a minimum, May 1, 2020. (Id.)

                                  21          In light of the above order, the Court and the parties telephonically conferred about the

                                  22   scheduling of these cases on March 13, 2020. Per these discussions, the Court hereby ORDERS as

                                  23   follows:

                                  24                  The trial date set for April 20, 2020 is CONTINUED to May 4, 2020. Trial days that

                                  25                   week include May 4, 2020 through May 8, 2020, before continuing the following

                                  26                   week on May 11, 2020.

                                  27                  The stipulation regarding scheduling at Docket Number 101 is GRANTED IN PART

                                  28                   and DENIED IN PART: the parties SHALL file their witness lists with the Court on
                                          Case 4:19-cv-01424-YGR Document 106 Filed 03/13/20 Page 2 of 2




                                   1                   April 10, 2020 in accordance with the stipulation; the parties may otherwise meet

                                   2                   and confer and submit a new stipulation as to the other proposed dates in the

                                   3                   stipulation in light of the continuance of the trial.

                                   4           The parties are reminded to comply with the Court’s applicable standing orders regarding

                                   5   civil cases and trials, as well as with the local rules for this district.

                                   6           This Order terminates Docket Number 101.

                                   7           IT IS SO ORDERED.

                                   8   Dated: March 13, 2020

                                   9
                                                                                                            YVONNE GONZALEZ ROGERS
                                  10                                                                       UNITED STATES DISTRICT JUDGE
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                             2
